Title: To Thomas Jefferson from Albert Gallatin, 24 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dr Sir
City of Washington 24th August 1801
The letter I had the pleasure to write to you the other day, & intended to send by Dr Bache will accompany this. I have little to add & only enclose some papers vizt
No. 1 is the answer of Presidt. Bank U.S. to mine enclosing a list of names proposed for Directors here, and the order of the board in relation to the intended establishment of a branch here.
No. 2 is the answer of the Collector of Boston on the subject of Mr Thornton’s supposed French privateer evincing the [worth?] of your position that no official discussions should be permitted until the facts are ascertained
No. 3 is a letter from the Collector at Wilmington N.C. in relation to a Spanish privateer and british prize having entered that port, together with my answer. Can a part of the cargo of sd. prize be sold to defray the expense of necessary repairs to the privateer? This is the only new question & not included in the instructions of 1793 & 1796 which is presented by this case. I incline for the negative.
No. 4 consists of a correspondence between the Auditor and myself commenced on my part in order to try to induce him to forward the settlement of accounts in his office. They are most shamefully in arrears; which he ascribes to the removal of the seat of Govt. & death or resignation of his best clerks. You will see that the Revenue accounts are on an average about 15 months in arrears; that is to say 15 months in his hands behind the Collectors themselves. I am afraid it will take a long time before it will be possible to gain so much upon current business, which, I think with confidence, will now come regularly from the Collectors on him.
No. 5 is the usual list of Warrants issued during the week.
No. 6 copy of a letter from Comr. of the revenue. Your approbation is by law requisite to place the superintendence of light houses in the hands of the new collectors.
If no answer shall be received this week from any of the delegation of Georgia, it will be, I think, necessary to commission the person recommended by Gov. Jackson, for collector of Savannah. As the present Collector has never settled a single account his continuance is a public evil.
We have been alarmed by a report of your being sick—I hope to morrow’s mail will relieve our apprehensions. Anxiety for the health of my family has induced me to take a house on Capitol hill. It may be prejudice; but I think, & this summmer’s experience confirms it, that it is a more healthy situation.
With respect & attachment Your most obt. Servt.
Albert Gallatin
